DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian J. Cromarty (reg. no. 64,018) on 03/10/2021.		The application has been amended as follows: 
1. (Currently Amended) A vehicle cooling system comprising:	a fascia having a first airflow opening and a second airflow opening; 	a motorized slider; 	a heat exchanger mounted to the motorized slider; 	an active aerodynamic shutter system mounted within the first airflow opening;	a detector for determining an open state of the active aerodynamic shutter system and a closed state of the active aerodynamic shutter system; and	a controller for controlling a position of the motorized slider such that the heat exchanger is positioned within the first airflow opening in response to the detector detecting the open state and not within the airflow of the second airflow opening in 

Prosecution History 
Claims 1-20 of U.S. Application No. 16/351,021 filed on 03/12/2019 have been examined.
The amendment filed on 12/18/2020 has been entered and fully considered.
The examiner’s amendment filed on 03/10/2021 has been entered and fully considered.
Claims 1, 9 and 13 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s arguments with respect to claims 13, 15, and 18-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(1) to claims 13, 15, and 18-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s arguments with respect to claims 1-12, 14, and 16-17 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-12, 14, and 16-17 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Prior [USPGPub 2008/0185125], hereinafter referred to as Prior and Dudar [USPGPub 2018/0361846], hereinafter referred to as Dudar.
Prior and Dudar disclose A vehicle cooling system comprising:	a fascia having a first airflow opening and a second airflow opening; 	a motorized slider; 	a heat exchanger mounted to the motorized slider; 	an active aerodynamic shutter system mounted within the first airflow opening;	a detector for determining an open state of the active aerodynamic shutter system and a closed state of the active aerodynamic shutter system.
As per claims 1, 9 and 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious a controller for controlling a position of the motorized slider such that the heat exchanger is positioned within the first airflow opening in response to the detector detecting the open state and not within the airflow of the second airflow opening in response to the detector detecting the open state and within the second airflow opening in response to the detector detecting the closed state.
Claims 2-8 depend from claim 1, claims 10-12 depend from claim 9, and claims 14-20 depend from claim 13 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662